IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1703
                              Filed February 16, 2022


IN RE THE MARRIAGE OF CORINA JEAN SHIPP
AND REGINALD STEVEN SHIPP

Upon the Petition of
CORINA JEAN SHIPP,
      Petitioner-Appellant,

And Concerning
REGINALD STEVEN SHIPP,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Mark Kruse,

Judge.



      Corina Shipp appeals the physical care provisions of a dissolution decree.

AFFIRMED.



      Andrew B. Howie and James R. Hinchliff of Shindler, Anderson, Goplerud

& Weese, P.C., West Des Moines, for appellant.

      Reginald Steven Shipp, Iowa City, self-represented appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


MAY, Judge.

       Corina and Reginald (“Reggie”) Shipp have one daughter, C.L.S., who was

born in 2013. In 2019, Corina commenced this dissolution action. Corina and

Reggie represented themselves at trial.       The district court granted joint legal

custody but placed C.L.S. in Reggie’s physical care. On appeal, Corina asks us

to switch physical care to her.1 We affirm.

       In dissolution proceedings, our review is de novo.         In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). But we give weight to the fact

findings of the trial court, who is “greatly helped in making a wise decision about

the parties by listening to them and watching them in person.” In re Marriage of

Vrban, 359 N.W.2d 420, 423 (Iowa 1984) (citation omitted). We will affirm unless

the district court “failed to do substantial equity.” See Boatwright v. Lydolph, No.

18-0532, 2019 WL 719026, at *1 (Iowa Ct. App. Feb. 20, 2019) (citation omitted).

       Neither party requests joint physical care and, in any event, we agree with

the district court that joint care would not be in the child’s best interest. See Iowa

Code § 598.41(5)(a) (2019). So our task is to determine which physical care

placement—with Reggie or with Corina—is in C.L.S.’s “best interest.”               Id.

§ 598.41(3). In making this decision, we consider a broad range of factors. Id.

(setting forth relevant factors); In re Marriage of Winter, 223 N.W.2d 165, 166-67


1 In her reply brief, Corina asks us to disregard Reggie’s appellate brief for not
complying with the Iowa Rules of Appellate Procedure. We expect both
represented and non-represented litigants to adhere to our procedural rules. In re
Estate of DeTar, 572 N.W.2d 178, 180 (Iowa Ct. App. 1997). We agree with Corina
that Reggie’s brief does not approach substantial compliance with the rules. For
instance, although Reggie makes numerous factual assertions, he fails to cite to
the record in violation of Iowa Rules of Appellate Procedure 6.903(3) and 6.904(4).
So we grant Corina’s request and do not consider Reggie’s brief.
                                           3


(Iowa 1974) (discussing same). Our goal “is to place the child[] in the environment

most likely to bring them to health, both physically and mentally, and to social

maturity.” In re Marriage of Hansen, 733 N.W.2d 683,695 (Iowa 2007). We pursue

“stability and continuity with an eye toward providing the child[] with the best

environment possible for their continued development and growth.” Id. at 700. But

of course the child’s safety comes first. See, e.g., In re Marriage of Oswalt-Weiler,

No. 18-1899, 2019 WL 3317345, at *2 (Iowa Ct. App. July 24, 2019) (“We agree

with the district court that requiring professional supervision at all visitations is an

appropriate remedy. It will enhance the children’s safety and, therefore, advance

their best interests.”).

       Following our de novo review, with appropriate deference to the district

judge who has seen and heard the parties in person, we conclude placement with

Reggie is in C.L.S.’s best interest. Like the district court, we think either parent

could be a capable caregiver under the right circumstances. As the district court

found, both are “well-educated, intelligent, and well-spoken.” Both “hold positions

of significant responsibility” in education that “require positive interactions with

people of different backgrounds and ages, in particular, young people.” “Both are

able to meet the daily needs of their daughter.” And both parents “treasure their

daughter.”

       At the same time, there are reasons for concern about each parent. They

have engaged in domestic violence with each other. Like the district court, we

think they share blame for this. Also, both parties have used terrible language

toward one another.
                                          4


          In many ways, then, the parents seem like equivalent candidates to serve

as C.L.S’s physical caregiver. But two considerations distinguish them. The first

is which parent has historically been C.L.S.’s main caregiver. While Reggie has

provided some of the child’s basic care, Corina has provided most of it. And since

the separation, Reggie has missed many visitations without a clear excuse.

Further, although C.L.S. has historically attended school in Burlington where

Corina lives, Reggie has now moved to Iowa City. So placing C.L.S. with Reggie

requires a change in schools. All things considered, then, we agree with Corina

that the historical caregiving arrangement points towards placing physical care with

her.2 And as the district court properly acknowledged, this factor is important when

determining which parent should have physical care. See Hansen, 733 N.W.2d at

700 (noting “the factors of continuity, stability, and approximation are entitled to

considerable weight” when deciding “which caregiver should be awarded physical

care”).

          But other important concerns weigh against placement with Corina. Cf. id.

at 697 (noting “[t]here may be circumstances, of course, that outweigh

considerations of stability, continuity, and approximation” when determining

whether joint physical care is appropriate).       Like the district court, we are

particularly concerned with Corina’s relationship with a person who goes by the

street name “D.” The record shows that D plays a significant role in an organization




2We also note that when C.L.S. spends time with Corina, she can also spend time
with Corina’s son, C.L.S.’s half-brother. See In re Marriage of Orte, 389 N.W.2d
373, 374 (Iowa 1986).
                                         5


that traffics large quantities of narcotics and employs lethal violence.3 By way of

example, the record shows that D’s brother, who is also involved in the

organization, confessed to a 2019 murder. The victim suffered six bullet wounds,

two in the back of the head. The murder occurred at a residence where law

enforcement agents recovered “approximately 11 pounds of methamphetamine”

plus “indicia or paperwork with [D’s] name on it.” D’s brother called D immediately

after the killing. Corina was with D when he received the call. Corina has been

called as a prosecution witness to testify about the phone call.

       In her appellate brief, though, Corina minimizes her relationship with D and

claims it has no relevance to the physical-care issue.             Yet, Corina has

acknowledged that—prior to his incarceration—D spent the night at her home

“most nights.” And, Corina testified, D “was a father figure for” her children.

According to Corina, her children “adore him, respect him. He made [Corina and

her children] smile again.” Corina also testified that C.L.S. “wished” that D was

“her dad.”

       Even so, Corina suggests, she and her children are separated from D’s

criminal activities. For instance, she testified that, “even though [D] did commit

that crime of trafficking drugs,” she “never saw drugs” and there “weren’t drugs



3 We have relied, in part, on a transcript from a federal criminal proceeding. At the
trial in this dissolution case, the transcript was admitted without objection. Even
so, we have considered Corina’s point—which she raises for the first time on
appeal—that the transcript includes layers of hearsay. All things considered, we
believe the transcript is sufficiently reliable to serve as support for the findings
contained in this opinion. “When evidence is received without objection, it
becomes part of the evidence in the case, and is usable as proof to the extent of
its rational persuasive power.” In re Marriage of Schneckloth, 320 N.W.2d 535,
538 (Iowa 1982).
                                           6


around [her] children.” But sometimes D’s criminal activities directly impacted

Corina’s home. In November 2019, law enforcement agents executed a search

warrant at a location they believed to be D’s residence. Agents did not find D—

but they did find D’s mother. She told officers that D “was likely at his girlfriend

Corina Shipp’s residence.” Based on their prior investigations of D, agents knew

where Corina lived.     Officers went to Corina’s home and “set up around the

residence.” Agents “were present at” Corina’s “residence for multiple hours trying

to negotiate” D’s surrender. Eventually, agents “utilized tactical deployments to

clear” Corina’s residence. They found a backdoor open—and concluded D had

escaped before their entry.

       But three days later, D surrendered to authorities. And now it appears D

will serve between five and forty years on federal charges. So, Corina suggests,

her relationship with D is just a “past relationship.” But in her trial testimony, Corina

said her “place in [D’s] life right now is just to be a support for him.” When asked

if she “currently right now” visited D “in prison,” she responded “yes” but clarified

she actually visited D in Muscatine jail. When asked how often she went, she said

“once or twice a week,” “sometimes less,” although she claimed she hadn’t “been

for a month or so.” When asked how much money she puts on his books, 4 she

claimed she hadn’t put her own money on his books; rather, she claimed, she had

“only put money his mom’s given [her] to take up there.” In any event, Corina




4 “Putting money” on an inmate’s “books” means depositing money in an account
so the inmate can purchase commissary items or make phone calls while
incarcerated.
                                           7


admitted taking C.L.S. to the Muscatine County jail when she put money on D’s

books. But C.L.S. couldn’t actually visit D. Rather, C.L.S. waited in the lobby.

       Like the district court, we think these facts are deeply disturbing. They raise

real worries about Corina’s judgment. And they raise troubling questions about

the safety of Corina’s home. So, like the district court, we conclude C.L.S. should

not be placed in Corina’s care.

       As already explained, we have not overlooked the substantial advantages

of Corina’s home, including her historical role as caregiver, her proximity to

C.L.S.’s historical school, and the opportunity for C.L.S. to live with her half-sibling.

With a different record, these advantages might well have led us to place C.L.S.

with Corina. As explained, though, in light of the disturbing record evidence

concerning D and his associates (not nearly all of which is repeated in this opinion),

as well as Corina’s continued relationship with D and his associates (e.g., putting

D’s mother’s money on D’s books), we cannot conclude that placement with Corina

is in C.L.S.’s best interest.

       AFFIRMED.